
	

114 HR 2587 IH: State Trade Coordination Act
U.S. House of Representatives
2015-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2587
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2015
			Mr. Chabot (for himself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To further enhance the promotion of exports of United States goods and services, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the State Trade Coordination Act. 2.Membership of representatives of State trade promotion agencies on Trade Promotion Coordinating CommitteeSection 2312(d) of the Export Enhancement Act of 1988 (15 U.S.C. 4727(d)) is amended—
 (1)by redesignating paragraph (2) as paragraph (3); and (2)by inserting after paragraph (1) the following new paragraph:
				
 (2)Representatives from State trade promotion agenciesThe TPCC shall also include 1 or more members appointed by the President who are representatives of State trade promotion agencies..
			3.Federal and State export promotion coordination plan
 (a)In generalThe Secretary of Commerce, acting through the Trade Promotion Coordinating Committee and in coordination with representatives of State trade promotion agencies, shall develop a comprehensive plan to integrate the resources and strategies of State trade promotion agencies into the overall Federal trade promotion program.
 (b)Matters To be includedThe plan required under subsection (a) shall include the following: (1)A description of the role of State trade promotion agencies in assisting exporters.
 (2)An outline of the role of State trade promotion agencies and how it is different from Federal agencies located within or providing services within the State.
 (3)A plan on how to utilize State trade promotion agencies into the Federal trade promotion program. (4)An explanation of how Federal and State agencies will share information and resources.
 (5)A description of how Federal and State agencies will coordinate education and trade events in the United States and abroad.
 (6)A description of the efforts to increase efficiency and reduce duplication. (7)A clear identification of where businesses can receive appropriate international trade information under the plan.
 (c)DeadlineThe plan required under subsection (a) shall be finalized and submitted to Congress not later than 12 months after the date of the enactment of this Act.
			4.Annual Federal-State export strategy
 (a)In generalThe Secretary of Commerce, acting through the head of the United States Commercial Service, shall develop an annual Federal-State export strategy for each State that submits to the Secretary of Commerce its export strategy for the upcoming calendar year. In developing an annual Federal-State export strategy under this subsection, the Secretary of Commerce shall take into account the Federal and State export promotion coordination plan developed under section 3.
 (b)Matters To be includedThe Federal-State export strategy required under subsection (a) shall include the following: (1)The State’s export strategy and economic goals.
 (2)The State’s key sectors and industries of focus. (3)Possible foreign and domestic trade events.
 (4)Efforts to increase efficiencies and reduce duplication. (c)ReportThe Federal-State export strategy required under subsection (a) shall be submitted to the Trade Promotion Coordinating Committee not later than February 1 of each year.
			5.Coordinated metrics and information sharing
 (a)In generalThe Secretary of Commerce, in coordination with representatives of State trade promotion agencies, shall develop a framework to share export success information, and develop a coordinated set of reporting metrics.
 (b)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce shall submit to Congress a report that contains the framework and reporting metrics required under subsection (a).
 6.Annual survey and analysis and report under National Export StrategySection 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended— (1)in subsection (c)—
 (A)in paragraph (5), by striking and at the end; (B)in paragraph (6), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (7)in coordination with State trade promotion agencies, include a survey and analysis regarding the overall effectiveness of Federal-State coordination and export promotion goals on an annual basis, to further include best practices, recommendations to better assist small businesses, and other relevant matters.; and
 (2)in subsection (f), in paragraph (1), by inserting (including implementation of the survey and analysis described in paragraph (7) of that subsection) after the implementation of such plan.  